Citation Nr: 1513201	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-34 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received with respect to a claim of service connection for a disability manifested by memory loss.

2.  Entitlement to service connection for a disability manifested by tremors.

3.  Entitlement to service connection for right ear hearing loss.

4.  Entitlement to service connection for an esophageal disorder, to include esophageal spasms and gastroesophageal reflex disease (GERD).

5.  Entitlement to service connection for a psychiatric disorder other than anxiety disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	A. Lori Jones, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel


INTRODUCTION

The Veteran had active duty service from April 1986 to June 1995; the Veteran is shown to have Persian Gulf service in 1990, 1991 and 1992, as noted on his Form DD-214.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran initially requested a Board hearing before a Veterans Law Judge.  The Veteran was scheduled for a February 2015 hearing, but he failed to appear and has not requested that the hearing be rescheduled nor provided good cause for failing to appear.  Accordingly, the Board will proceed with adjudication of the appeal.

With respect to the psychiatric disorder claim, the Board notes that the Veteran specifically claimed service connection for PTSD; the Board has broadened that claim in order to comport with the holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

The Board further notes that the Veteran was awarded service connection for an anxiety disorder in a February 2013 rating decision.  While it would appear that the psychiatric claim has potentially been satisfied with the award of service connection for the anxiety disorder, the Veteran initially claimed PTSD not an anxiety disorder and has not given any indication that the award of service connection for an anxiety disorder has satisfied his claim of service connection as filed.  Thus, a claim of service connection for a psychiatric disorder other than anxiety disorder remains before the Board.  See AB v. Brown, 6 Vet. App. 35 (1993).

Finally, as the Veteran has been awarded service connection for a psychiatric disorder (anxiety disorder not otherwise specified), the issue of service connection for a mental illness for purposes of establishing eligibility for VA treatment under 38 U.S.C.A. § 1702 is moot.  See 38 C.F.R. § 17.37(b) (2014).  The Veteran will be afforded equal or greater access to VA treatment by virtue of his already established award of disability compensation.  See 38 U.S.C.A. § 1710 (West 2014); 38 C.F.R. § 17.36 (2014).  As such, the appeal as to this specific issue is dismissed.  See Smith v. Brown, 10 Vet. App. 330, 333-34 (1997) (noting that dismissal is the proper remedy to employ when an appeal has become moot).

(The application to reopen a claim of service connection for disability manifested by memory loss is granted in the decision below.  The underlying claim and the other issues on appeal are addressed in the remand that follows the decision below.)


FINDING OF FACT

New evidence that tends to substantiate the claim of service connection for a disability manifested by memory loss has been received since a final July 1995 rating decision that denied service connection for memory loss.


CONCLUSION OF LAW

New and material evidence has been received, and the claim of service connection for a disability manifested by memory loss is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2014).  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2014); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

VA must review all of the evidence submitted since the last final rating decision in order to determine whether the claim may be reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  For purposes of determining whether new and material evidence has been received to reopen a finally adjudicated claim, the recently submitted evidence will be presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

The Veteran submitted his initial claim of service connection for memory loss in a July 1995 claim.  In a July 1995 rating decision, the agency of original jurisdiction (AOJ) denied service connection for memory loss because that claim was not well grounded; it specifically noted that "[c]omplaints of memory loss, in the absence of a diagnosis of a related neurological or psychological disease process, is not a ratable entity."  As there was no evidence to establish that memory loss "was a manifestation of a chronic underlying disorder" that claim was denied.  The Veteran was informed of that denial in a July 1995 letter.  He did not submit any notice of disagreement with that decision or any other evidence that pertained to that claim within one year of that notification letter.  (The first evidence to address the memory loss claim after the July 1995 notification letter was the Veteran's June 2011 claim for benefits, from which this appeal stems.)

As no notice of disagreement was timely filed and there was no new and material evidence received within the appeal period following the July 1995 rating decision, that decision became final.  See 38 C.F.R. § 3.156(b); Buie v. Shinseki, 24 Vet. App. 242, 252 (2010).  New and material evidence is therefore required to reopen the claim of service connection for a disability manifested by memory loss.  See 38 U.S.C.A. § 5108 (West 2014); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); 38 C.F.R. § 3.156.

Since the July 1995 final decision, service connection for an anxiety disorder (of which memory loss could potentially be a ratable symptom) has been awarded.  Additionally, the Veteran was diagnosed with "mild reduced sustained attention, mild verbal memory suspression" [sic] following a September 2011 VA examination.  

Thus, in light of the award of service connection for a psychiatric disorder, as well as the new evidence of record demonstrating what appears to be a memory loss disability diagnosis, the Board finds that new and material evidence which tends to substantiate the Veteran's claim of service connection for a disability manifested by memory loss has been received, and that claim is reopened.  See 38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117 (2010) (medical evidence which indicates that a medical opinion is warranted is sufficient to reopen a claim).


ORDER

New and material evidence with respect to the claim of service connection for a disability manifested by memory loss has been received; that claim is reopened, and to this limited extent, the appeal of this issue is granted.



REMAND

Initially, with regards to the Veteran's psychiatric disorder, the Board notes that the AOJ has not addressed the Veteran's psychiatric claim since awarding service connection for an anxiety disorder, despite new evidence being submitted since that time.  Therefore, the Board must remand the psychiatric disability claim in order for the AOJ to address this evidence in the first instance.  

The Board also finds that a new VA examination for the Veteran's psychiatric disorder must be obtained and that claim is also remanded for that reason.  Specifically, it appears that the Veteran's VA treatment records document a diagnosis of PTSD, though his VA examinations have not diagnosed that disorder (but rather an anxiety disorder) and those examiners have not discussed the appropriateness of those PTSD assessments in their medical opinions.  In light of this fact, the Board finds that a new VA psychiatric examination must be afforded to the Veteran and an adequate medical opinion obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Respecting the right ear hearing loss issue, the Board notes that the Veteran's last audiological examination was in April 2012, at which time the Veteran was not shown to have a right ear hearing loss disability under 38 C.F.R. § 3.385.  The Veteran has continued to aver that he has a hearing loss disability on appeal.  In light of the length of time since that examination and the Veteran's continued complaints of hearing loss, the Board finds that a remand of that issue is necessary in order to afford him another VA audiological examination that addresses whether § 3.385 is now met, and if an impairment is found, to obtain the appropriate direct and secondary service connection medical opinions.  See Barr, supra; Kowalski, supra; c.f. Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Regarding the tremors claim, the Board notes that the Veteran has been diagnosed with essential tremors during the claim period, as noted in several VA neurological treatment records as well as at the September 2011 VA central nervous system examination.  The September 2011 examiner-as well as other clinicians-indicated that the Veteran's essential tremors were linked to the Veteran's taking of Wellbutrin.  

The Board notes that the Veteran's statements at that time indicated that he was given Wellbutrin for cessation of smoking that he took up because of his esophageal disorder.  The Board additionally notes that Wellbutrin is often prescribed as an anti-depressant, and therefore, may have been prescribed to the Veteran in order to treat his service-connected psychiatric disorder.  Finally, the Veteran has also averred on appeal that his tremors are related to chemical exposure, particularly nerve gas, during his service in the Persian Gulf; this alleged etiological cause of his tremors has not been addressed by any of the examiners in this case.  In light of the above, the Board finds that a remand of the tremors issue is necessary in order to obtain another VA examination and medical opinion which adequately addresses all of the above-noted potential causes of any tremors.  See Barr, supra.

Likewise, the Board finds that the memory loss claim must also be remanded at this time in order to obtain another medical opinion.  There is no opinion of record that addresses whether the Veteran's claimed memory loss disability is related to and/or a symptom of his service-connected anxiety disorder, or whether that service-connected disability aggravates any disability manifested by memory loss.  Also, as with the tremors claim, no examiner has addressed whether the Veteran's memory loss is a result of his claimed chemical exposure in the Persian Gulf.  The claim must be remanded at this time in order to obtain another VA examination and adequate medical opinion.  See Id.

Finally, the Veteran underwent a VA examination for his esophagus/GERD claim in September 2011, at which time the examiner rendered a negative nexus opinion on the basis that "it was not related to any specific exposure event experienced during service in Southwest Asia" and because "[t]here is no documentation in his service records of problems swallowing or chronic reflux, or medical examination until [December 2010]."  The Board notes that the Veteran reported during that examination that he began having esophageal spasms during military service, which began to get more severe in 1996 and 1997 after discharge from service; he later developed GERD and his spasms apparently more or less resolved after he began taking medication for his hypertension, though he still occasionally will experience mild spasms.  The September 2011 examiner did not address this lay evidence in his opinion.  Moreover, the examiner did not give any supporting rationale for the part of the opinion addressing chemical exposure in the Persian Gulf, rather merely providing a conclusory statement against a link to that in-service event.  The September 2011 examiner's opinion is therefore inadequate for these reasons.  Accordingly, a remand is necessary in order to obtain another VA examination and an adequate medical opinion.  See Id.

On remand, any ongoing private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Lexington VA Medical Center, or any other VA medical facility where the Veteran may have been treated or evaluated since November 2013, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his claimed memory loss, tremors, right ear hearing loss, esophageal, or psychiatric disorder, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Thereafter, schedule the Veteran for a VA examination with an appropriate physician/specialist in order to determine whether his claimed memory loss is related to service or a service-connected disorder.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify any memory loss disorder found.  The examiner should specifically address whether any memory loss is a separate and distinct disability, or whether his memory loss is a symptom of another disability, such as the Veteran's service-connected anxiety disorder.  

If the examiner finds that the Veteran's memory loss is a separate and distinct disorder, the examiner should then opine whether that disorder more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any chemical exposure, particularly claimed nerve gas exposure, the Veteran had as a result of his Persian Gulf service.  The examiner should specifically address the question of whether the disorder is an undiagnosed illness.

The examiner should additionally address the private May 2011 neuropsychological examination and the September 2011 VA central nervous system examination findings and conclusions.  The examiner should also opine whether the Veteran's memory loss is more likely, less likely, or at least as likely as not caused by his service-connected anxiety disorder.  Then, the examiner should opine whether the Veteran's memory loss disorder is more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected anxiety disorder.  

In regards to all of the above opinions, the examiner is specifically asked to address the Veteran's contentions and his and his spouse's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The medical reasons for accepting or rejecting the statements regarding continuity of symptoms should be set forth in detail.

All opinions must be accompanied by a clear rationale.  If the examiners opine that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Schedule the Veteran for a VA examination with an appropriate physician/specialist in order to determine whether his claimed tremors are related to service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify any tremor disorder found, including whether the Veteran experiences "essential tremors" as diagnosed in the September 2011 VA examination.  

The examiner should then opine whether any tremor disorder found more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any chemical exposure, particularly nerve gas exposure, the Veteran had as a result of his Persian Gulf service.  The examiner should address the question of whether the disorder is in fact an undiagnosed illness.  

The examiner should additionally address the VA neurological treatment records and the September 2011 examiner's findings and conclusions that the Veteran's tremors may be related to his taking of Wellbutrin.  The examiner should discuss whether the Veteran's tremors are indeed caused by his use of Wellbutrin.  The examiner should then discuss for what purpose the Veteran was taking Wellbutrin, whether as treatment for his service-connected anxiety disorder, or for smoking cessation purposes.  If it was for smoking cessation purposes, the examiner should further opine whether the Veteran's smoking was caused by a the Veteran's self-medication of his service-connected anxiety disorder or an esophageal disorder.  

The examiner should also discuss whether the Veteran's tremors are a symptom of his anxiety disorder.  The examiner should opine whether the Veteran's tremor disorder was more likely, less likely, or at least as likely as not caused by his service-connected anxiety disorder.  

Then, the examiner should opine whether his tremor disorder was more likely, less likely, or at least as likely as not aggravated (i.e., permanently worsened beyond the normal progression of that disease) by his service-connected anxiety disorder.  (The examiner should specifically address the Veteran and his spouse's lay statements indicating that the Veteran's tremors worsen as a result of his anxiety and stress.)  

In regards to all of the above opinions, the examiner is specifically asked to address the Veteran's contentions and his and his spouse's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The medical reasons for accepting or rejecting the statements of continuity of symptoms should be set forth in detail.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Schedule the Veteran for a VA audiological examination in order to determine whether any demonstrated right ear hearing impairment is related to military service or to his service-connected left ear hearing loss or tinnitus.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary, including audiometric evaluation, should be conducted.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing on the right side.  38 C.F.R. § 3.385.

The examiner should address the Veteran's history of hearing loss and tinnitus, to include when the onset of symptomatology began, as well as his history of noise exposure before, during and after military service.  

For any right ear hearing impairment identified, the examiner should opine whether it is more likely, less likely, or at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  The examiner should also specifically address the Veteran's lay statements regarding the onset of symptomatology and continuity of symptomatology since onset.  The examiner should focus specifically on whether the noise exposure in service is the cause of any current right ear hearing loss, as well as whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

If the examiner believes that right ear hearing loss is not traceable to military service, he/she should address whether the Veteran's right ear hearing loss more likely, less likely, or at least as likely as not has been caused by his service-connected left ear hearing loss and/or tinnitus.  The examiner should also opine whether the Veteran's right ear hearing loss has been aggravated (i.e., permanently worsened beyond the normal progression of that disease) by service-connected left ear hearing loss and/or tinnitus.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

6.  Schedule the Veteran for a VA examination with an appropriate physician/specialist in order to determine whether his claimed esophageal/gastroesophageal disorder is related to military service.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported in detail.

After review of the claims file and examination of the Veteran, the examiner should specifically identify any esophageal/gastroesophageal disorders found, including esophageal spasms and/or GERD.  The examiner should specifically address the September 2011 examination, and discuss whether the Veteran's esophageal spasms have resolved.

The examiner should then opine whether any esophageal/gastroesophageal disorders found, including esophageal spasm or GERD, more likely, less likely, or at least as likely as not (50 percent or greater probability) began in or is otherwise related to military service, to include any chemical exposure, particularly nerve gas exposure, the Veteran had as a result of his Persian Gulf service.  The question of whether any identified disorder is an undiagnosed illness should be addressed.

The examiner should specifically address the Veteran's contentions and his and his spouse's lay statements regarding onset of symptomatology and any continuity of symptomatology since discharge from service.  The medical reasons for accepting or rejecting statements of continuity should be set forth in detail.

The examiner must address the Veteran's statements at the September 2011 examination that his spasms began during service, worsened within the first two years after discharge from service, and eventually resolved or lessened following the taking of medication for hypertension.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

7.  Schedule the Veteran for a VA psychiatric examination with an appropriate examiner to determine whether any current psychiatric disorder other than anxiety disorder is related to military service.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  Psychological testing should be conducted with a view toward determining whether the Veteran in fact experiences PTSD.

Following review of the claims file and examination of the Veteran, the examiner should identify all psychiatric disorders found, including any PTSD.  

The examiner should specifically determine whether the Veteran meets the diagnostic criteria for PTSD under the DSM-IV as noted by 38 C.F.R. § 4.125.  If the Veteran does not meet the criteria for PTSD, the examiner should explicitly discuss which criteria for diagnosis are missing.  (The Board recognizes that the Veterans Benefits Administration is now required to apply concepts and principles set forth in DSM-5; however, the Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending before it.  79 Fed. Reg. 45094 (Aug. 4, 2014).)  

The examiner must specifically address the PTSD diagnoses in the Veteran's VA treatment records, and if PTSD is not diagnosed, must opine whether those PTSD assessments were appropriate under diagnostic criteria in effect.  The examiner must address whether the Veteran has ever been appropriately diagnosed with PTSD which has resolved prior to the examination, or whether the Veteran's PTSD diagnosis was inappropriate.  If inappropriate, the examiner should specifically address the reasons for that conclusion.

Following review of the claims file and examination of the Veteran, the examiner should opine as to the following:

(a) If PTSD is diagnosed, the examiner should opine whether the Veteran's PTSD is more likely, less likely or at least as likely as not (50 percent probability or greater) caused by his military service, to include fear of hostile military or terrorist activity as a result of his service in the Persian Gulf.  

(b) For any other diagnosed psychiatric disorder except anxiety disorder, the examiner is asked to opine whether such diagnosed psychiatric disorder more likely, less likely or at least as likely as not (50 percent probability or greater) began during or is the result of military service.  

With regards to the above opinions, the examiner should additionally address the Veteran's lay statements regarding onset and continuity of symptomatology since military service.  The examiner should also address the previous September 2011 and December 2012 VA examiners' findings and conclusions.  The examiner should additionally address any other pertinent evidence in the claims file.  The medical reasons for accepting or rejecting statements of continuity should be set forth in detail.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

8.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims of service connection.  If a benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


